IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-21-00228-CR

                           IN RE SCOTTIE H. GIBSON


                                Original Proceeding

                           From the 249th District Court
                              Johnson County, Texas
                             Trial Court No. 202000027


                          MEMORANDUM OPINION


      Scottie Gibson filed a Petition for Writ of Mandamus on September 10, 2021, asking

this Court to compel the trial court to rule on his Application for Writ of Habeas Corpus.

On October 7, 2021, the trial court signed an order denying Gibson’s pretrial Application

for Writ of Habeas Corpus.

      Accordingly, Gibson’s petition for writ of mandamus is now moot and is

dismissed for want of jurisdiction.
                                       STEVE SMITH
                                       Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition dismissed
Opinion delivered and filed October 13, 2021
Do not publish
[OT06]




In re Gibson                                         Page 2